Case 2:21-cv-02241-SHM-tmp Document 1-1 Filed 04/16/21 Page 1 of 9   PageID 8




       EXHIBIT A
                          Case 2:21-cv-02241-SHM-tmp Document 1-1 Filed 04/16/21 Page 2 of 9   PageID 9




                      H-S38001SEOEZH
                                                                 0001              I
                      00£$                                      t33lAH3S l?JSOd
                                                                  $31715 031 ‘NO
                                                                                   I
                             INClOINV
                           12 9 1 HVIAI
                                  >O18E


                 0WdSW!
                                                                                       I




                                           >>

                               «O          §
                                           a
                               Ln '
                               i           g
                                           o
                               tr 1
?                                         O
                               =r;        £. S
                                          •fl
                               o-            <u
                                          2     w
i                              S’
                               tr

                               al
                                          1                Ox
                                                fl X>      Ox
                                    I     -o     O    «3
                                    f           •fl   O    cc
                                                g
u,
                                          <£ § °
                                          *h 2             g
                               Qj
ft*                            cO I
                               -nt
                                          ?.o  I
                                          2 cj c
                                                           CD

xy                             ru         3 H         O
fta                                       o U         s
                                          o       o        o
                               r=fl       Q     O o

                               n-j
                                    <     < 25        en   iS
                                    f
                                    I
                              -     t
      fl
    :tS
    .'<5 o
    Vfl o
    «,fl   U->




     >-fl 2
    . fl-^00     co
      >> <u      V
    1 g'3fl      <D
                 CO
      o          co
           ;>    _
                 <u

      o    < §
      <n
           c 5
           c
     »<U   o h
           V)
           cok
      o
           is    w

     O     u     &,                                                                i

      £ 2 E
      £ O fl)
    , fl o
    • >-) CM
      Licensed in                                                                                    TN 901.522.0119
       Case 2:21-cv-02241-SHM-tmp Document 1-1 Filed 04/16/21 Page 3 of 9                            PageID    10
                                                                                                     MS 662.298.2345
                                                                                                     Fax: 901.334.1374

                                                        Attorney at£cm                  I            Email: ivhlaw@me.com
                                                                                                     Website: jvhlaw.com
Tennessee & Mississippi               200 Jefferson Avenue, Suite 1500 * Memphis, TN 38105




                                                      March 5, 2021


        Accordia Life and Annuity Company
        c/o CT Corporation System
        300 Montvue Road
        Knoxville, TN 37919


                    RE:    Gennie Hill v. Accordia Life and Annuity Company


        To Whom It May Concern:


                    Please find enclosed a summons requiring you to defend a civil action. You have thirty
        (30) days to file your answer with the Clerk of Court and serve a copy of your complaint to me.
        Please contact my office at (901) 522-0119 if you have any questions or concerns.
                                 . .                                             i
        Very Truly Yours,




        Jocelyn V. Renderson/bnj




                                                                                             I
                                                                                             !




                                                                                                 i
                                                                                                 s



                                                                                                 !
    t            Case 2:21-cv-02241-SHM-tmp   Document 1-1 Filed 04/16/21 Page 4 of 9
                                        (CIRCUIT/CHANCERY) COURT OF TENNESSEE
                                                                                                                                        PageID 11
                                                      140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103
                                                     FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
*


                                                                 SUMMONS IN CIVIL ACTION
                                                                           aLawsuit
        Docket No. C.T o') ^5-1 1                                              Divorce                              Ad Damnum $


         Gennie Hill                                                                            Accordia Life and Annuity Company



                                                                                     vs




                                     Plaintiff(s)                                                                         Defendant(s)

        TO: (Name and Address of Defendant (One defendant per summons))                                                             Method of Service:

         Accordia Life and Annuity Company
                                                                                                                         ^Certified Mail
                                                                                                                         QShelby County Sheriff
         c/o CT Corporation System
         300 Montvue Road                                                                                                ^-^Commissioner of Insurance ($)
         Knoxville, TN 37919                                                                                             QjSecretary of State ($)
                                                                                                                        Q) Other TN County Sheriff ($)
                                                                                                                        O Private Process Server
                                                                                                                        Qother
                                                                                                                                    ($) Attach Required Fees

        You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and


                                                                    Jocelyn V. Henderson                                                        Plaintiffs
        serving a copy of your answer to the Complaint on

                                        200 Jefferson Avenue, Suite 200, Memphis, TN 38103
        attorney, whose address is

                     (901)522-0119
        telephone                                  within THIRTY (30) DAYS after this summons has been served upon you, not including the day
        of service. Ifyou fail to do so, a judgment by default may betaken against you for the relief demanded in the Complaint.

                                                                                           TEMIIKA D. GIPSON, Ch         7Vy.                <€lerk and Master


        TESTED AND ISSUED
                                                                                          By                                                                    D.C.

                                                                           TO THE DEFENDANT:
                                                                                                              (
        NOTICE; Pursuant to Chapter 91 9 of the Public Acts of 1980, you are hereby given the following notice:
        Tennessee law provides aten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. Ifajudgment
        should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
        to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
        it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain
        items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
        your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
        items be seized, you would have the right to recoverthem. If you do not understand your exemption right or how to exercise it, you may wish to seek
        the counsel of a lawyer.


                                        FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341


        I, TEMIIKA D. GIPSON / W. AARON HALL , Clerk ofthe Court, Shelby County, Tennessee, certify this to be a true and accurate copy asfiledthis

            A/ AX                    20 A (                                                                 /
        TEMIIKA D. GIPSON , Clerk / W. AARON HALL, Clerk and Master                By:                                                D.C.
             Case 2:21-cv-02241-SHM-tmp Document 1-1 Filed 04/16/21 Page 5 of 9                                       PageID 12
                                                  RETURN OF SERVICE OF SUMMONS


I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:                                                                                       *


By delivering on the                day of                                      ..20,        at                  M. a copy of the summons


and a copy of the Complaintito the following Defendant


at




                                                                                 By:
Signature of person accepting service                                                   Sheriff or other authorized person to serve process




                                I




                                               RETURN OF NON-SERVICE OF SUMMONS


I HEREBY CERTIFYTHAT I HAVE NOT SERVED THE WITHIN SUMMONS:


To the named Defendant


because                                      is (are) not to be found in this County after diligent search and inquiry for the following


reason(s):


This                   day of                                   ..20,




                                                                                 By:
                                                                                        Sheriff or other authorized person to serve process
Case 2:21-cv-02241-SHM-tmp Document 1-1 Filed 04/16/21 Page 6 of 9                    PageID 13



              IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
               FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS


                                           re
  GENNIE HILL,


                Plaintiff,
                                      J     FEB 2 6 2021
                                      circuipj^Stc
                                      by 4 Kkr:
                                                           1,D.C.
  v.                                                                         No.: CT                    1
  ACCORDIA LIFE AND ANNUITY COMPANY,                                                G.vViT
                Defendant.



       COMPLAINT FOR WRONGFUL REPUDIATION OF INSURANCE POLICY



         TO THE HONORABLE JUDGES OF THE CIRCUIT COURT OF SHELBY
  COUNTY, TENNESSEE:


         Plaintiff, Gennie Hill, for its cause of action against Defendant, Accordia Life and Annuity

  Company (hereinafter “Accordia”), respectfully shows and states to the Court as follows:

                               I.     PARTIES AND JURISDICTION

  1.     Plaintiff, Gennie Hill, is an individual residing in Shelby County, Tennessee with a

  residence at 487 Dreger, Memphis, Tennessee 38109.

  2.     Accordia Life and Annuity Company, a subsidiary of Global Atlantic Insurance Network

  LLC, is an Iowa Corporation with its office located at 215 10th Street, Suite 1100, Des Moines,

  Iowa 50309, who may be served with process through CT Corporation System at 300 Montvue

  Road, Knoxville, TN 37919.

  3.     The insurance policy and the contract establishing this policy were initiated in Shelby

  County, Tennessee.

  4.     Venue is properly situated in Shelby County, Tennessee, pursuant to T.C.A. § 20-4-101.

  5.     This Court has jurisdiction pursuant to T.C.A. § 16-10-101.

                                           II.     FACTS

  6.     On or about January 15, 2001, the Plaintiff purchased a life insurance policy through

  Athene Annuity and Life Company, with a policy number of AB00448400. This policy consisted

  of an initial base policy of Fifty Thousand Dollars ($50,000.00) and a primary insured rider of
Case 2:21-cv-02241-SHM-tmp Document 1-1 Filed 04/16/21 Page 7 of 9                            PageID 14     •>
                                                                                                                 *




                                                                                                                     f




 Fifty Thousand Dollars ($50,000.00).         The terms of this contract stated that the Plan Premium

 would be One Hundred Fifteen Dollars and Four Cents($l 15.04) per month to maintain the initial

 policy and the policy rider.                              J



 7.       On or around May 1, 2014, the life insurance policy of the Plaintiff was acquired by the

 Defendant.

 8.       The Plaintiff has since the establishment of this policy consistently paid the monthly

 premium ofj$l 15.04 and honored her part of the contract initiated with Athene Annuity and Life

 Company but then conferred to the Defendant on or around May 2014.

 9.       On June 15, 2020, the Plaintiff received a letter from the Defendant stating that her life

 insurance policy was at risk unless a payment of $967.84 was paid on September 13, 2020.

 10.      As of September 11, 2020, the cumulative premium paid on this policy by the Plaintiff is

 $27,034.40.?
                                      m.      CAUSES OF ACTION

            A. COUNT ONE- WRONGFUL REPUDIATION OF INSURANCE POLICY

       The PLa intiff reaffirms and realleges each and every allegation set forth in Paragraphs 1 through

 10 of this Complaint.

 11.       The business practices of the Defendant constitute unfair business practices as defined by

 T.C.A. §56-8-104 which states the following:

           The following practices are defined as unfair trade practices in the business of insurance
           by .person:                                                                    ,
           (1)' Misrepresentations and False Advertising of Insurance Policies.        Making, issuing,
                circulating, or causing to be made, issued or circulated, any estimate, illustration,
                circular or statement, sales presentation, omission or comparison that:
                (F) is a misrepresentation, including any intentional misquote of premium rate, for the
                purpose of inducing or tending to induce the purchase, lapse, forfeiture, exchange,
                , conversion or surrender of any policy.


  12.    As a result of the letter that the Plaintiff received on June 15, 2020, she is of the knowledge

 and belie: that the Defendant is attempting to change the terms of the insurance policy without her

 consent.

 13.       T le Plaintiff brings this action to maintain the life insurance policy that she initiated on

 January 15, 2001 based upon the initial agreement with Athene Annuity and Life Company, an

 agreement that was conferred to the Defendant when they obtained the policy on or around May

 2014.




            J

            I


            I
            I
     i
         Case 2:21-cv-02241-SHM-tmp Document 1-1 Filed 04/16/21 Page 8 of 9                                      PageID 15


'i




                                       B. COUNT TWO-BREACH OF CONTRACT
                 The Plaintiff reaffirms and realleges each and every allegation set forth in Paragraphs 1 through

           13 of this Complaint.                                                         I
                                                                                         j
           14.      On or about January 1 5, 200 1 , Gennie Hill entered into an agreement with Athene Annuity

           and Life Company. When Accordia obtained the policy from Athene1, they were transferred the

           contract to provide a $50,000.00 life insurance policy as well as the $50,000.00 policy rider at the

           monthly premium payment amount of $ 1 1 5 .04.                                    j

           15.       Since the inception of the agreement, the Plaintiff properly! performed its obligation

           pursuant to the agreement by paying $ 1 1 5 .04 each month, but Accordia has breached its obligation
           under the contract by changing the terms of the policy.                               i

           16.       Gennie Hill brings this action to recover the base insurance policy and the insurance rider

           that she has been paying toward for over nineteen years, plus all costs and expenses she has

           incurred as a result of Accordia’ s wrongful breach of contract, including but not limited to

           recording fees and attorney fees.                                                         i

                     WHEREFORE, PREMISES CONSIDERED, Gennie Hill respectfully prays:

            1.       That proper process be issued and served upon the Defendant and that the Defendants be

           required to answer this Complaint within 30 days;
                                                                                                         i
           2.        That the Petitioner be awarded attorney fees and court costs;

           3.        This Court grant such other relief as is proper under the circumstances.




                                                                           Respectfully ^submitted,
                                                                                ’    '                       I


                                                                           MT , MVV V'J
                                                                           fecelynv Henderson, #022497
                                                                           Attorney for plaintiff
                                                                           200 Jeffersonl Avenue, Suite 1500
                                                                           Memphis, Tennessee 38103
                                                                           (901) 522-01
                                                                           jvhlaw@me.cbm
Case 2:21-cv-02241-SHM-tmp Document 1-1 Filed 04/16/21 Page 9 of 9                        PageID 16

                                                                                                         H



STATE OF [TENNESSEE
ss

COUNTY       )F SHELBY


        I, Gejmie Hill, being duly sworn, state thatthe facts inthe foregoing, Petitionto QuietTitle,
are true and correct to the best of his knowledge and belief, and that the Petition is not made out
of levity or bly collusion with the Defendants, but in truth and sincerity for the causes mentioned
in the Petition.



                                                              Gennie Hill


        Swor i to and subscribed before me this'/jj^day ofNov<       iber, 2020?




                                                              Notary Public
                                                                                                 dl_(>
                                  My Commission Expires
                                    February 28, 2023
My Commission Expires:        !

                                                                                   V . o ’
                                                                                                 VO
                                                                                         STATE
                                                                                          OF
                                                                                       TENNESSEE
                                                                                        NOTARY
                                                                                        PUBLIC




                                                                                   Zz^eyco^'"'
                                                                                     %nm''
